     Case 1:21-cv-00986-NONE-BAM Document 15 Filed 08/13/21 Page 1 of 4

 1   Edwin Aiwazian (CA Bar No. 232943)
     edwin@calljustice.com
 2   Charles Sweeny (CA Bar No. 325167)
     charles@calljustice.com
 3   LAWYERS for JUSTICE, PC
     410 West Arden Avenue, Suite 203
 4   Glendale, California 91203
     Tel: (818) 265-1020 / Fax: (818) 265-1021
 5
     Attorneys for Plaintiff
 6   EVAN R. MOSES, CA Bar No. 198099
     evan.moses@ogletree.com
 7   CHRISTOPHER W. DECKER, CA Bar No. 229426
     christopher.decker@ogletree.com
 8   OGLETREE, DEAKINS, NASH, SMOAK &
     STEWART, P.C.
 9   400 South Hope Street, Suite 1200
     Los Angeles, CA 90071
10   Telephone:     213-239-9800
     Facsimile:     213-239-9045
11

12   Attorneys for Defendants
     NUTRIEN LTD. (erroneously sued as “NUTRIEN”),
13   NUTRIEN AG SOLUTIONS, INC., and WESTERN
     FARM SERVICE, INC.
14

15                               UNITED STATES DISTRICT COURT

16                              EASTERN DISTRICT OF CALIFORNIA

17   BOBBY GRAYSON, III, individually, and on        Case No. 1:21-cv-00986-NONE-BAM
     behalf of other members of the general public
18   similarly situated and on behalf of other       JOINT STIPULATION AND ORDER
     aggrieved employees pursuant to the             GRANTING PLAINTIFF LEAVE TO FILE
19   California Private Attorneys General Act,       [PROPOSED] SECOND AMENDED CLASS
                                                     ACTION COMPLAINT FOR DAMAGES &
20                 Plaintiff,                        ENFORCEMENT UNDER THE PRIVATE
                                                     ATTORNEYS GENERAL ACT,
21          v.                                       CALIFORNIA LABOR CODE § 2698, ET
                                                     SEQ.
22   NUTRIEN, a Colorado corporation;
     NUTRIEN AG SOLUTIONS, INC., an                  Complaint Filed:    April 2, 2021
23   unknown business entity; WESTERN FARM           Trial Date:         None
     SERVICE, INC., an unknown business entity;      District Judge:     None
24   and DOES 1 through 100, inclusive,              Magistrate Judge:   Hon. Barbara A. McAuliffe
                                                                         Courtroom 8, Fresno
25                 Defendants.

26

27

28

                   JOINT STIPULATION AND [PROPOSED] ORDER GRANTING PLAINTIFF LEAVE TO FILE
      [PROPOSED] SECOND AMENDED CLASS ACTION COMPLAINT FOR DAMAGES & ENFORCEMENT UNDER THE PRIVATE
                          ATTORNEYS GENERAL ACT, CALIFORNIA LABOR CODE § 2698, ET SEQ.
     Case 1:21-cv-00986-NONE-BAM Document 15 Filed 08/13/21 Page 2 of 4

 1            Plaintiff Bobby Grayson, III (“Plaintiff”) and defendants Nutrien Ltd. (erroneously sued

 2   as “Nutrien”), Nutrien Ag Solutions, Inc., and Western Farm Service, Inc. (altogether

 3   “Defendants”) (collectively, the “Parties”), by and through their respective counsel of record,

 4   hereby stipulate as follows:

 5            WHEREAS, on April 2, 2021, Plaintiff filed a putative class action complaint in the

 6   above-entitled action in the Superior Court of California, for the County of Tulare, against

 7   Defendants for violations of the California Labor Code;

 8            WHEREAS, on June 1, 2021, Plaintiff filed a First Amended Complaint (“FAC”), also in

 9   the Superior Court of California, for the County of Tulare, adding a cause of action under the

10   California Private Attorneys General Act of 2004 (“PAGA”);

11            WHEREAS, Defendant has removed this Action from the California state Court to this

12   Court;

13            WHEREAS, the Parties have met and conferred on Defendants’ contemplated Motion to

14   Dismiss Plaintiff’s FAC and/or Motion to Strike Class Allegations;

15            WHEREAS, Plaintiff maintains that this Court does not have jurisdiction over this action

16   and intends to seek remand;

17            WHEREAS, in light of Defendants’ contemplated Motion to Dismiss the FAC, counsel

18   for Plaintiff and for Defendant have met and conferred regarding an amendment to the operative

19   complaint proposed by Plaintiff, and as a result, counsel for Defendant has agreed to stipulate to

20   the filing of a Second Amended Class Action Complaint for Damages and Enforcement under the

21   Private Attorneys General Act, California Labor Code § 2698, et seq. (“Second Amended

22   Complaint”), attached hereto as Exhibit A;

23            WHEREAS, by stipulating to the filing of the proposed Second Amended Complaint,

24   Defendant does not waive any substantive or procedural rights or defenses it may have to

25   Plaintiff’s claims and allegations, nor does it concede that any of the claims or allegations pleaded

26   in the Second Amended Complaint are sufficient to survive a Motion to Dismiss and/or Motion to

27   Strike Class Allegations;

28            WHEREAS, by filing a Second Amended Complaint while this case remains pending in
                                                       1
                   JOINT STIPULATION AND [PROPOSED] ORDER GRANTING PLAINTIFF LEAVE TO FILE
      [PROPOSED] SECOND AMENDED CLASS ACTION COMPLAINT FOR DAMAGES & ENFORCEMENT UNDER THE PRIVATE
                          ATTORNEYS GENERAL ACT, CALIFORNIA LABOR CODE § 2698, ET SEQ.
     Case 1:21-cv-00986-NONE-BAM Document 15 Filed 08/13/21 Page 3 of 4


 1   this federal Court, Plaintiff does not waive any substantive or procedural rights to seek remand of

 2   this action to State Court or any defenses on jurisdictional grounds;

 3          WHEREAS, attached hereto as EXHIBIT A is Plaintiff’s [Proposed] Second Amended

 4   Class Action Complaint for Damages and Enforcement under the Private Attorneys General Act,

 5   California Labor Code § 2698, et seq.

 6          IT IS HEREBY STIPULATED AND AGREED BY THE PARTIES HERETO,

 7   THROUGH THEIR RESPECTIVE COUNSEL, AS FOLLOWS:

 8          1.      Plaintiff may file the attached [Proposed] Second Amended Class Action

 9   Complaint for Damages and Enforcement under the Private Attorneys General Act, California

10   Labor Code § 2698, et seq.

11          2.      Defendant shall have thirty (30) days to file and serve its response to the Second

12   Amended Complaint, which time period shall run from the date of service thereof.

13

14   DATED: August 11, 2021                           LAWYERS for JUSTICE, P.C.

15

16
                                                      By: /s/ Charles T. Sweeny
17                                                            Edwin Aiwazian
                                                              Charles T. Sweeny
18
                                                      Attorneys for Plaintiff
19                                                    BOBBY GRAYSON, III

20

21   DATED: August 11, 2021                           OGLETREE, DEAKINS, NASH, SMOAK &
                                                      STEWART, P.C.
22

23

24                                                    By: /s/ Christopher W. Decker
                                                              Evan R. Moses
25                                                            Christopher W. Decker
                                                              Graham M. Helm
26
                                                      Attorneys for Defendants
27                                                    NUTRIEN LTD. (erroneously sued as
                                                      “NUTRIEN”), NUTRIEN AG SOLUTIONS,
28                                                    INC., and WESTERN FARM SERVICE, INC.
                                                      2
                        JOINT STIPULATION AND ORDER GRANTING PLAINTIFF LEAVE TO FILE
      [PROPOSED] SECOND AMENDED CLASS ACTION COMPLAINT FOR DAMAGES & ENFORCEMENT UNDER THE PRIVATE
                         ATTORNEYS GENERAL ACT, CALIFORNIA LABOR CODE § 2698, ET SEQ.
     Case 1:21-cv-00986-NONE-BAM Document 15 Filed 08/13/21 Page 4 of 4


 1                                                ORDER

 2          Pursuant to the above Stipulation and good cause appearing, IT IS HEREBY

 3   ORDERED THAT:

 4          The Court hereby grants Plaintiff leave to file a Second Amended Class Action Complaint

 5   for Damages and Enforcement under the Private Attorneys General Act, California Labor Code §

 6   2698, et seq. Defendants shall have thirty (30) days to file and serve its response to the Second

 7   Amended Complaint, which time period shall run from the date of service thereof.

 8   IT IS SO ORDERED.
 9
        Dated:     August 13, 2021                            /s/ Barbara   A. McAuliffe            _
10                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
                        JOINT STIPULATION AND ORDER GRANTING PLAINTIFF LEAVE TO FILE
      [PROPOSED] SECOND AMENDED CLASS ACTION COMPLAINT FOR DAMAGES & ENFORCEMENT UNDER THE PRIVATE
                         ATTORNEYS GENERAL ACT, CALIFORNIA LABOR CODE § 2698, ET SEQ.
